Citation Nr: 1000808	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to a compensable rating for costochondritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1961 to December 1981.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision by the Atlanta RO that reopened 
the Veteran's claim for service connection for a cervical 
spine disability and then denied it on the merits; a 
compensable rating for costochondritis was also denied.  In 
July 2004, a local hearing was held before a Decision Review 
Officer (DRO) and, in June 2007, a Travel Board hearing was 
held before the undersigned.  Transcripts of both hearings 
are associated with the claims file.  In October 2007, the 
case was remanded for additional development and notice.


FINDINGS OF FACT

1.  An unappealed March 1990 rating decision denied service 
connection for a cervical spine disability essentially based 
on the finding that there was no evidence of a neck injury 
during the Veteran's service.

2.  Evidence received since the March 1990 rating decision 
does not suggest the Veteran has a current cervical spine 
disability related to his service, it does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a cervical spine disability, and does 
not raise a reasonable possibility of substantiating such 
claim.



CONCLUSIONS OF LAW

1.  Evidence received since the March 1990 rating decision is 
not new and material and the claim of service connection for 
a cervical spine disability, may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  The criteria for a compensable rating costochondritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5297 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  Regarding the 
claim for an increased rating, the VCAA requires generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that in a claim to reopen, 
notice to the claimant must include (with some specificity) 
notice of what is necessary to reopen the claim, as well as 
notice of what is needed to substantiate the underlying 
claim.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim to reopen entitlement to 
service connection for a cervical spine disability is letters 
dated in July 2004 , March 2006, and November 2007.  These 
letters advised him that since his claim of service 
connection for a cervical spine disability was the subject of 
a previous final denial, new and material evidence was 
required to reopen the claim.  The letter essentially 
explained what type of evidence would be new and material, 
the basis for the previous denial, and what evidence was 
needed to substantiate the underlying claim of service 
connection for a cervical spine disability.  Therefore, the 
letter was in substantial compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Veteran was also advised of how 
disability ratings and effective dates are assigned.  

An October 2002 letter provided the Veteran with pre-
decisional notice of VA's duties to notify and assist him in 
the development of the claim for a compensable rating for 
costochondritis.  It informed the Veteran of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, and the assistance that VA would 
provide to obtain information and evidence in support of his 
claim.  A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards, and that 
evidence was needed to show the effect that his disability 
had on his employment.  Although complete notice was not 
provided prior to the initial adjudication of these claims, 
which constitutes a notice timing defect, these matters were 
readjudicated by an August 2009 supplemental statement of the 
case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's available service treatment records are 
associated with his claims file, and VA has obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record has been secured.  Pursuant 
to the Board remand, the Veteran was asked to submit a 
completed consent and authorization form to obtain private 
treatment records he identified during the Travel Board 
hearing.  The Veteran chose not to comply with the request 
and instead he sent a response in January 2008 that stated he 
had no additional evidence to submit.  The RO arranged for a 
VA examination.  VA's duty is met.

II. New and Material Evidence

Legal Criteria, Factual Background and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus 
v. Principi, 3 Vet. App. 510 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A March 1990 rating decision denied service connection for a 
cervical spine disability, finding that there was no evidence 
that the Veteran's cervical spine disability was related to a 
neck injury in service.  The Veteran was notified that same 
month, and did not appeal this decision.  Hence, it is final.  
38 U.S.C.A. § 7105.

Evidence of record at the time of the March 1990 rating 
decision consisted of the Veteran's available service 
treatment records, April 1982 and September 1983 VA 
examination reports, November 1982 to July 1983 VA outpatient 
treatment records, an October 1988 VA examination report, 
January 1985 to July 1989 treatment records from Dr. B. B., a 
May 1989 statement from Dr. I. V., and testimony from a 
November 1989 local hearing, 

Available service treatment records from 1968 to 1981 are 
silent for complaints, findings, or diagnosis of a cervical 
spine disorder.  

VA examinations in April 1982 and September 1983 as well as 
VA treatment records from November 1982 to July 1983 are 
silent for any cervical spine problems; evaluations of the 
cervical spine were normal.

During an October 1988 VA psychiatric examination, the 
Veteran reported that when he was in Korea in 1964 he was 
riding on the flat car of a train when he was struck by an 
overhead communication line and received a severe neck 
injury.  No clinical findings were made regarding the 
cervical spine.  

January 1985 to July 1989 treatment records from Dr. B. B. 
includes a May 1989 record that indicates the Veteran 
reported he had a neck injury in 1963 when he was in the 
service.  A wire caught him under his chin while he rode on 
top of a train in Korea. 

A May 1989 treatment record of Dr. I.V. noted that the 
veteran reported catching his chin under a wire while riding 
on top of a train in Korea and apparently had a soft tissue 
injury at that time.  A May 1989 medical report by Dr. I. V. 
states that the findings of an MRI revealed HNP (herniated 
nucleus pulposus) at C5-6 and C6-7 and noted a 3 to 4 year 
history of symptoms.  It was indicated that as he was 
asymptomatic at that time, there was no urgency to performing 
recommended surgery.

In November 1989, the Veteran testified that about the neck 
injury he had in service.  He provided details about the 
incident and the treatment that followed.  

Relevant evidence added to the record since the March 1990 
denial includes private treatment records from January 1992 
to April 1998, a February 1999 QTC VA examination report, 
private treatment records from February to July 2002, a 
December 2004 medical statement, and a June 2007 hearing 
transcript.

Private treatment records from January 1992 to April 1998 
contain evidence of a cervical spine disability.  A January 
1992 MRI of the cervical spine revealed annular bulging at 
C3-C4, areas of apparent disc herniation at C5-C6 and C7-C7, 
and bony hypertrophy with bone spurring at C5-C6 and C6-C7.  
A September 1997 record indicate he underwent C5-C6 and C6-C7 
disc excision and fusion in 1992 related to numbness and 
paraesthesias in the left arm in 1991.  An MRI of the 
cervical spine revealed mild spondylosis from C3-C4 to C5-C6.  
At C6-C7 there were changes of discectomy and fusion with 
severe right exit stenosis.  

A February 1999 QTC VA examination report includes the 
Veteran's description of the neck injury he reported had in 
service that involved being struck by a power line across his 
neck.  He reported having chest pain.  It was noted that he 
had surgery in 1992 to have 2 disks fused in the neck.  The 
diagnoses included musculoskeletal chest pain with no 
diagnosis related to the cervical spine noted.

February to July 2002 private records reflect treatment of 
the Veteran's cervical spine disability.  

A December 2004 statement from a private chiropractor notes 
that the Veteran reported having a neck injury in 1962 while 
in service.  He also noted several long standing cervical 
spine problems shown on X-rays in October 2004.  

Testimony the Veteran provided in June 2007 includes a 
description of the neck injury he suffered in service.  He 
stated he was hospitalized and given a temporary physical 
profile after the injury, which he had been told was 
whiplash.  He added that he received no subsequent neck 
treatment in service and he indicated that his injuries 
initially appeared to improve.  He did not have any further 
problems until 1982, when he had his first MRI.  The Veteran 
denied having any neck injuries after service.  

The newly received evidence outlined above is new because it 
was not previously of record.  However, none of the evidence 
is found to be material to the claim.  In this regard, the 
Board notes that the March 1990 claim was denied essentially 
based on a finding that there was no evidence of a current 
cervical spine disability related to the Veteran's service.  
Thus, for evidence to be material it must address that matter 
and raise a reasonable possibility of substantiating the 
claim.  The VA and private treatment records added to the 
record contain diagnoses of the cervical spine and reflect 
treatment for such disability.  While some of the new 
evidence includes notations of the Veteran's reported history 
of a neck injury in service, this portion of the evidence is 
no new as the evidence of record prior to the March 1990 
rating decision also showed the same reported history.  
Further, this evidence is cumulative as the evidence 
considered in March 1990 also contained a diagnosis of a 
cervical spine disability.  Consequently, the evidence is not 
material.  What these records do not contain is evidence that 
suggests there is a nexus between the Veteran's cervical 
spine disability and his service.  In the absence of nexus 
evidence, the newly submitted evidence is not material and 
does not raise a reasonable possibility of substantiating the 
claim.  

The Veteran's statements and testimony of a neck injury in 
service are similar to ones previously given, and are 
cumulative in nature.  The matter of a nexus between such 
event/injury and his current cervical spine disability 
involves a complex medical question which requires medical 
expertise.  As the Veteran is not shown to have any medical 
training, his restated opinions regarding nexus are not 
competent evidence in the matter.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).

As the Veteran has not submitted any new evidence that 
relates to the unestablished fact that is necessary to 
substantiate the claim of service connection for a cervical 
spine disability and raises a reasonable possibility of 
substantiating such claim, the Board must find that new and 
material evidence has not been received, and that the claim 
of service connection for cervical spine disability may not 
be reopened.

III. Increased Rating

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
The Court has held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that 
the record does not reflect any distinct period of time 
during the appeal period when the criteria for a compensable 
rating were met.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

The percentage ratings represent, as far as can practicably 
be determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Historically, service connection for costochondritis was 
granted in a May 1982 rating decision based on complaints of 
musculoskeletal chest pain noted in service, diagnosed as 
costochondritis.  A noncompensable rating was assigned and 
has remained in effect since that time.

During the course of the current appeal the Veteran was 
admitted to a private hospital in May 2004 for complaints of 
chest pain.  He was initially evaluated for possible 
myocardial infarction or unstable angina; however the initial 
cardiac evaluation was negative and a subsequent 
gastrointestinal evaluation determined that gastritis was the 
probably source.  

During hearings in July 2004 and June 2007, the Veteran 
provided testimony regarding the nature of his chest pain and 
precipitating factors such as stress.  These episodes of 
chest pain/pressure were minimized by Zanax, Celebrex, and 
Neurontin.

On July 2009 VA examination, the Veteran attributed his chest 
pain to panic attacks due to a neck injury in service.  He 
also indicated that the costochondritis was something that 
arose when he was in the emergency room being treated for one 
of his attacks; the physician palpated the central chest, 
which produced discomfort.  He currently had no chest pain or 
shortness of breath.  The physician noted that there was no 
deformity of the Veteran's chest wall, and the A:P ratio was 
normal.  There was no pectus excavatum or carinum; no 
prominence of the costosternal cartilages, and no pain was 
elicited on palpation thereof.  PFTs and chest X-rays were 
normal with respect to the heart and lungs.  Upon review of 
the claims file and clinical records, the physician opined 
that the Veteran's chest pain was more likely than not a 
manifestation of his panic disorder and not a separate 
entity.  He found no compelling evidence that the Veteran's 
chest pain was separate from his panic disorder-related chest 
pain.  He noted that costochondritis was a term for 
inflammation of the cartilages.  Based on his examination, 
there was no evidence of costochondritis present.  

Since there is no specific Code for costochondritis, the 
disability must be rated by analogy (see 38 C.F.R. § 4.20), 
and the Board must consider all potentially applicable 
diagnostic codes.

The Veteran's service-connected costochondritis has been 
rated by analogy under Code 5297 (for removal of ribs), which 
provides a 10 percent rating for removal of one rib or 
resection of two or more ribs without regeneration, and a 20 
percent rating for removal of two ribs.  38 C.F.R. § 4.71a.  
As the Veteran has not been shown to have had removal of a 
rib or resection of two or more ribs without regeneration, 
the criteria are less than analogous to the disability 
picture presented; a compensable rating under Code 5297 is 
clearly not warranted.

While the Board must consider all other potentially 
applicable diagnostic codes in rating the Veteran's 
disability, to do so would be of no benefit to the Veteran or 
result in a different outcome.  As noted in the evidence, the 
Veteran's chest pain was attributed to gastritis and panic 
attacks, not costochondritis.  Furthermore, the VA examiner 
found no evidence of pain on palpation of the chest or of 
costochondritis being present.  Hence, in the absence of 
symptomatology associated with costochondritis during the 
course of the appeal, a preponderance of the evidence is 
against the claim for a compensable rating under any 
applicable diagnostic code, and it must be denied.  See 
38 C.F.R. § 4.31.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

The appeal to reopen the claim of service connection for a 
cervical spine disability is denied.

A compensable rating for costochondritis is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


